TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-00-00598-CR




                                    Ray David Serna
                                  aka Rey David Serna
                                aka Rey Serna-Villadares
                                aka Rey David Valladares
                        aka Rey David Serna-Villadares, Appellant

                                               v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 50,660, HONORABLE JOE CARROLL, JUDGE PRESIDING



PER CURIAM

              The Court has received and filed a supplemental clerk’s record containing a district

court order dated September 29, 2000, granting appellant’s motion for new trial. The appeal is

dismissed as moot.



Before Justices Jones, Kidd and Yeakel

Dismissed as Moot

Filed: October 19, 2000

Do Not Publish